     Case 3:21-cv-01474-X-BK Document 5 Filed 08/17/21            Page 1 of 1 PageID 25



                         IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

JOHN EDWARD VALDEZ, #59233-177,                §
                                               §
               Movant,                         §
                                               §
V.                                             §          Civil No. 3:21-CV-1474-X-BK
                                               §          (Criminal No. 3:19-CR-509-X-1)
UNITED STATES OF AMERICA,                      §
                                               §
               Respondent.                     §


             ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
        RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

        The United States Magistrate Judge made findings, conclusions, and a recommendation in

this case. No objections were filed. The District Court reviewed the proposed findings,

conclusions, and recommendation for plain error. Finding none, the Court ACCEPTS the

Findings, Conclusions, and Recommendation of the United States Magistrate Judge.

        SO ORDERED this 17th day of August, 2021.




                                            ____________________________________
                                            BRANTLEY STARR
                                            UNITED STATES DISTRICT JUDGE
